 

 



Exhibit 10.4





COLLATERAL MANAGEMENT AGREEMENT

 

dated as of August 23, 2012

 

by and between

 

TICC CLO 2012-1 LLC
as Issuer

 

and

 

TICC CAPITAL CORP.
as Collateral Manager

 

 

 

 

 



Table of Contents

 

Page



 

Section 1. Definitions; Rules of Construction 1 Section 2. General Duties and
Authority of the Collateral Manager 4 Section 3. Purchase and Sale Transactions;
Brokerage 9 Section 4. Additional Activities of the Collateral Manager 10
Section 5. Certain Conflicts of Interest 12 Section 6. Records; Confidentiality
13 Section 7. Obligations of Collateral Manager 14 Section 8. Compensation 14
Section 9. Benefit of the Agreement 17 Section 10. Limits of Collateral Manager
Responsibility 17 Section 11. No Joint Venture 20 Section 12. Term; Termination
21 Section 13. Assignments 22 Section 14. Removal for Cause 23 Section 15.
Obligations of Resigning or Removed Collateral Manager 25 Section 16.
Representations and Warranties 26 Section 17. Limited Recourse; No Petition 29
Section 18. Notices 29 Section 19. Binding Nature of Agreement; Successors and
Assigns 31 Section 20. Entire Agreement; Amendment 31 Section 21. Governing Law
31 Section 22. Submission to Jurisdiction 31 Section 23. Waiver of Jury Trial 32
Section 24. Conflict with the Indenture 32 Section 25. Subordination; Assignment
of Agreement 32 Section 26. Indulgences Not Waivers 32 Section 27. Costs and
Expenses 32 Section 28. Third Party Beneficiary 33 Section 29. Titles Not to
Affect Interpretation 33 Section 30. Execution in Counterparts 33 Section 31.
Provisions Separable 33 Section 32. Gender 34

i

 

COLLATERAL MANAGEMENT AGREEMENT

 

This Collateral Management Agreement (as amended, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 23, 2012, is
entered into by and between TICC CLO 2012-1 LLC, a Delaware limited liability
company, with its office located at 8 Sound Shore Drive, Suite 255, Greenwich,
CT 06830 (the “Issuer”), and TICC CAPITAL CORP., a Maryland corporation, located
at 8 Sound Shore Drive, Suite 255, Greenwich, CT 06830, as collateral manager
(together with its successors and permitted assigns, “TICC Capital” and the
“Collateral Manager”).

 

WITNESSETH:

 

WHEREAS, the Notes (as defined in the Indenture) will be issued pursuant to an
Indenture dated as of the date hereof (as amended, supplemented or otherwise
modified from time to time, the “Indenture”), between the Issuer and The Bank of
New York Mellon Trust Company, National Association, as trustee (together with
any successor trustee permitted under the Indenture, the “Trustee”);

 

WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, as set forth in the Indenture, to the Trustee as security for the
Secured Parties under the Indenture;

 

WHEREAS, the Issuer desires to appoint TICC Capital as the Collateral Manager to
provide the services described herein and TICC Capital desires to accept such
appointment;

 

WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the acquisition,
administration and disposition of Assets in the manner and on the terms set
forth herein and to perform such additional duties as are consistent with the
terms of this Agreement and the Indenture as the Issuer may from time to time
reasonably request; and

 

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the agreements herein set forth, the parties
hereto agree as follows:

 

Section 1. Definitions; Rules of Construction

 

(a) As used in this Agreement:

 

“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.

 

“Affiliate Transaction” shall have the meaning set forth in Section 5(a).

 

 

 

“Agreement” shall have the meaning set forth in the preamble.

 

“Cause” shall have the meaning set forth in Section 14(a).

 

“Client” means with respect to any specified Person, any Person or account for
which the specified Person provides investment management services or investment
advice.

 

“Collateral Management Fee” shall have the meaning set forth in Section 8(b).

 

“Collateral Manager” shall have the meaning set forth in the preamble.

 

“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).

 

“Collateral Manager Information” shall have the meaning set forth in Section
16(b)(vi).

 

“Expenses” shall have the meaning set forth in Section 10(b).

 

“Fee Basis Amount” means, with respect to any Payment Date, the sum of (i) the
Collateral Principal Amount, (ii) the aggregate principal amount of all
Defaulted Obligations and (iii) the aggregate amount of all Principal Financed
Accrued Interest at the beginning of the Collection Period relating to such
Payment Date.

 

“Final Offering Circular” shall mean the Offering Circular, dated August 17,
2012 with respect to the Secured Notes, and as further amended or supplemented.

 

“Incentive Collateral Management Fee” shall have the meaning set forth in
Section 8(b).

 

“Indemnified Party” shall have the meaning set forth in Section 10(b).

 

“Indemnifying Party” shall have the meaning set forth in Section 10(b).

 

“Indenture” shall have the meaning set forth in the recitals hereto.

 

“Independent Review Party” shall have the meaning set forth in Section 5(b).

 

“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).

 

“Internal Policies” shall have the meaning set forth in Section 3(b).

 

“Issuer” shall have the meaning set forth in the preamble.

 

“Investment Adviser” TICC Management, LLC, a registered investment adviser under
the Advisers Act, who manages TICC Capital’s investment activities pursuant to
an investment advisory agreement.

 

“Key Individual” means each of Jonathan H. Cohen and Saul B. Rosenthal or such
other employee or employees of the Collateral Manager or an Affiliate thereof
proposed, from time to time, by the Collateral Manager and approved in writing
by a Majority of the Controlling Class.

 

2

 

“LLC Agreement” means, the Limited Liability Company Agreement of TICC CLO
2012-1 LLC (as amended from time to time in accordance with its terms),
effective as of June 11, 2012.

 

“Losses” shall have the meaning set forth in Section 10(b).

 

“Management Fees” shall have the meaning set forth in the LLC Agreement.

 

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on (a) the business, financial condition (other than the
performance of the Assets) or operations of the Issuer, taken as a whole, (b)
the validity or enforceability of the Indenture, this Agreement or the Issuer’s
Organizational Instruments or (c) the existence, perfection, priority or
enforceability of the Trustee’s lien on the Assets.

 

“Offering Circulars” shall mean, collectively, the Final Offering Circular, as
the same may be amended or supplemented, the Preliminary Offering Circular, the
Second Preliminary Offering Circular and the Third Preliminary Offering
Circular.

 

“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.

 

“Preliminary Offering Circular” shall mean the Preliminary Offering Circular,
dated July 13, 2012, with respect to the Secured Notes.

 

“Proceedings” shall have the meaning set forth in Section 22.

 

“Referenced Information” shall have the meaning set forth in the Final Offering
Circular.

 

“Related Person” means, with respect to any Person, the owners of the equity
interests therein, directors, officers, employees, managers, agents and
professional advisors thereof.

 

“Second Preliminary Offering Circular” shall mean the Second Preliminary
Offering Circular, dated August 2, 2012, with respect to the Secured Notes.

 

“Senior Collateral Management Fee” shall have the meaning set forth in Section
8(b).

 

“Staffing Agreement” shall have the meaning set forth in Section 13(b).

 

“Standard of Care” shall have the meaning set forth in Section 2(a).

 

“Statement of Cause” shall have the meaning set forth in Section 14(a).

 

“Subordinated Collateral Management Fee” shall have the meaning set forth in
Section 8(b).

 

3

 

“Termination Notice” shall have the meaning set forth in Section 14(a).

 

“Third Preliminary Offering Circular” shall mean the Third Preliminary Offering
Circular, dated August 10, 2012, with respect to the Secured Notes.

 

“TICC Capital” shall have the meaning set forth in the preamble.

 

“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be acquired by
the Issuer, (ii) investing and reinvesting the Assets, (iii) instructing the
Trustee with respect to any acquisition, disposition or tender of, or Offer with
respect to, a Collateral Obligation, Equity Security or Eligible Investment by
the Issuer and (iv) any of the services set forth in Section 2.

 

“Trustee” shall have the meaning set forth in the recitals hereto.

 

(b) Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Indenture and the rules of
construction set forth in Section 1.2 of the Indenture are hereby incorporated
by reference herein.

 

Section 2. General Duties and Authority of the Collateral Manager.

 

(a) TICC Capital is hereby appointed as Collateral Manager of the Issuer for the
purpose of performing certain investment management functions including, without
limitation, directing and supervising the investment and reinvestment of the
Collateral Obligations and Eligible Investments and performing certain
administrative functions on behalf of the Issuer in accordance with the
applicable provisions of the Indenture and of this Agreement, and TICC Capital
hereby accepts such appointment. The Collateral Manager shall have the power to
execute and deliver all necessary and appropriate documents and instruments on
behalf of the Issuer in connection with performing its obligations set forth
herein. The Collateral Manager shall perform its obligations hereunder and under
the Indenture with reasonable care and in good faith, (i) using a degree of
skill, care, prudence, diligence and attention no less than the higher of (a)
that which the Collateral Manager exercises with respect to comparable assets
that it may manage for itself and its other clients having similar investment
objectives and restrictions and (b) the customary and usual collateral
management practices that a prudent collateral manager of national recognition
in the United States would use to manage comparable assets for its own account
and for the account of others, and (ii) in accordance with the Collateral
Manager’s customary practices and procedures involving assets of the nature and
character of the Assets (the “Standard of Care”).

 

(b) Subject to Section 2(a), Section 2(d), Section 5 and Section 10 and to the
applicable provisions of the Indenture and of this Agreement, the Collateral
Manager agrees, and is hereby authorized, to provide the following services to
the Issuer:

 

(i) select the Collateral Obligations and Eligible Investments to be acquired
and select the Collateral Obligations, Equity Securities and Eligible
Investments to be sold or otherwise disposed of by the Issuer;

 

4

 

(ii) invest and reinvest the Assets;

 

(iii) instruct the Trustee with respect to any acquisition, disposition, or
tender of, or Offer with respect to, a Collateral Obligation, Equity Security,
Eligible Investment or other assets received in respect thereof in the open
market or otherwise by the Issuer; and

 

(iv) perform all other tasks and take all other actions that are specified, or
not inconsistent with, the duties of the Collateral Manager set forth in the
Indenture, the Collateral Administration Agreement or this Agreement.

 

The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture in accordance with the Standard of
Care and in a manner which is consistent with the terms hereof and of the
Indenture.

 

(c) Subject to the provisions concerning its general duties and obligations as
set forth in paragraphs (a) and (b) above and the terms of the Indenture, the
Collateral Manager shall provide, and is hereby authorized to provide, the
following services to the Issuer:

 

(i) The Collateral Manager shall perform the investment-related duties and
functions (including, without limitation, the furnishing of Issuer Orders,
Issuer Requests and authorized Officer’s certificates) as are expressly required
hereunder or under the Indenture with regard to acquisitions, sales or other
dispositions of Collateral Obligations, Equity Securities, Eligible Investments
and other securities and assets permitted to be acquired or sold under, and
subject to, the Indenture (including any proceeds received by way of Offers,
workouts and restructurings on assets owned by the Issuer) and shall comply with
the Investment Criteria and other requirements in the Indenture. The Collateral
Manager shall have no obligation to perform any other duties other than as
expressly specified herein or in the Indenture and the Collateral Manager shall
be subject to no implicit obligations of any kind. The Issuer hereby irrevocably
(except as provided below) appoints the Collateral Manager as its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for in this Agreement or in the Indenture, including, without
limitation, the following powers: (A) to give or cause to be given any necessary
receipts or acquittance for amounts collected or received hereunder, (B) to make
or cause to be made all necessary transfers of the Collateral Obligations,
Equity Securities and Eligible Investments in connection with any acquisition,
sale or other disposition made pursuant hereto and the Indenture, (C) to execute
(under hand, under seal or as a deed) and deliver or cause to be executed and
delivered on behalf of the Issuer all necessary or appropriate bills of sale,
assignments, agreements and other instruments in connection with any such
acquisition, sale or other disposition and (D) to execute (under hand, under
seal or as a deed) and deliver or cause to be executed and delivered on behalf
of the Issuer any consents, votes, proxies, waivers, notices, amendments,
modifications, agreements, instruments, orders or other documents in connection
with or pursuant to this Agreement or the Indenture and relating to any
Collateral Obligation, Equity Security or Eligible Investment. The Issuer hereby
ratifies and confirms all that such attorney-in-fact (or any substitute) shall
lawfully do hereunder and pursuant hereto and authorizes such attorney-in-fact
to exercise full discretion and act for the Issuer in the same manner and with
the same force and effect as the managers or officers of the Issuer might or
could do in respect of the performance of such services, as well as in respect
of all other things the Collateral Manager deems necessary or incidental to the
furtherance or conduct of the Collateral Manager’s services under this Agreement
or under the Indenture, subject in each case to the applicable terms of this
Agreement and of the Indenture, including, without limitation, the Standard of
Care. The Issuer hereby authorizes such attorney-in-fact, in its reasonable
business judgment (but subject to applicable law and the provisions of this
Agreement and the Indenture), to take all actions that it considers reasonably
necessary and appropriate in respect of the Assets, this Agreement and the other
Transaction Documents. Nevertheless, if so requested by the Collateral Manager
or by a purchaser of any Collateral Obligation or Eligible Investment, the
Issuer shall ratify and confirm any such sale or other disposition by executing
and delivering to the Collateral Manager or such purchaser all proper bills of
sale, assignments, releases, powers of attorney, proxies, dividends, other
orders and other instruments as may reasonably be designated in any such
request. Except as otherwise set forth and provided for herein, this grant of
power of attorney is coupled with an interest, and it shall survive and not be
affected by the subsequent dissolution or bankruptcy of the Issuer.
Notwithstanding anything herein to the contrary, the appointment herein of the
Collateral Manager as the Issuer’s agent and attorney-in-fact shall
automatically cease and terminate upon the effective date of any termination of
this Agreement, the resignation of the Collateral Manager pursuant to Section 12
or any removal of the Collateral Manager pursuant to Section 14. Each of the
Collateral Manager and the Issuer shall take such other actions, and furnish
such certificates, opinions and other documents, as may be reasonably requested
by the other party hereto in order to effectuate the purposes of this Agreement
and to facilitate compliance with applicable laws and regulations and the terms
of this Agreement and of the Indenture.

 

5

 

(ii) The Collateral Manager shall negotiate on behalf of the Issuer with
prospective originators, sellers or purchasers of Collateral Obligations as to
the terms relating to the acquisition, sale or other dispositions thereof.

 

(iii) Subject to any applicable terms of the Collateral Administration
Agreement, the Collateral Manager shall monitor the Assets on behalf of the
Issuer on an ongoing basis and shall provide or cause to be provided to the
Issuer all reports, schedules and other data available to the Collateral Manager
that the Issuer is required to prepare and deliver or cause to be prepared and
delivered under the Indenture, in such forms and containing such information
required thereby, in reasonably sufficient time for such required reports,
schedules and data to be reviewed and delivered by or on behalf of the Issuer to
the parties entitled thereto under the Indenture. The obligation of the
Collateral Manager to furnish such information is subject to the Collateral
Manager’s timely receipt of necessary reports and the appropriate information
from the Person responsible for the delivery of or preparation of such
information or such reports (including without limitation, the Obligors of the
Collateral Obligations, the Rating Agencies, the Trustee and the Collateral
Administrator) and to any confidentiality restrictions with respect thereto. The
Collateral Manager shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by a Person that the Collateral Manager
has no reason to believe is not duly authorized. The Collateral Manager also may
rely upon any statement made to it orally or by telephone and made by a Person
the Collateral Manager has no reason to believe is not duly authorized, and
shall not incur any liability for relying thereon. The Collateral Manager is
entitled to rely on any other information furnished to it by third parties that
it reasonably believes in good faith to be genuine.

 

6

 

(iv) The Collateral Manager, on behalf of the Issuer, shall be responsible for
obtaining, to the extent such information is available to it, any information
concerning whether a Collateral Obligation has become a Defaulted Obligation, a
Credit Risk Obligation or a Credit Improved Obligation.

 

(v) The Collateral Manager may, subject to and in accordance with the Indenture,
as agent of the Issuer and on behalf of the Issuer, direct the Trustee to take,
or take on behalf of the Issuer, as applicable, any of the following actions
with respect to a Collateral Obligation, Equity Security or Eligible Investment:

 

(A) purchase or otherwise acquire such Collateral Obligation or Eligible
Investment;

 

(B) retain such Collateral Obligation, Equity Security or Eligible Investment;

 

(C) sell or otherwise dispose of such Collateral Obligation, Equity Security or
Eligible Investment (including any assets received by way of Offers, workouts
and restructurings on assets owned by the Issuer) in the open market or
otherwise;

 

(D) if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment;

 

(E) if applicable, consent to or refuse to consent to any proposed amendment,
modification, restructuring, exchange, waiver or Offer and give or refuse to
give any notice or direction;

 

(F) retain or dispose of any securities or other property (if other than cash)
received by the Issuer;

 

(G) call or waive any default with respect to any Defaulted Obligation;

 

(H) vote to accelerate the maturity of any Defaulted Obligation;

 

(I) participate in a committee or group formed by creditors of an obligor or an
issuer under a Collateral Obligation or Eligible Investment;

 

(J) after or in connection with the payment in full of all amounts owed under
the Secured Notes and the termination without replacement of the Indenture or in
connection with any Redemption or Refinancing of the Notes, advise the Issuer as
to when, in the view of the Collateral Manager, it would be in the best interest
of the Issuer to liquidate all or any portion of the Issuer's investment
portfolio (and, if applicable, after discharge of the Indenture) and render such
assistance as may be necessary or required by the Issuer in connection with such
liquidation or any actions necessary to effectuate a Redemption or Refinancing
of the Notes;

 

7

 

(K) advise and assist the Issuer with respect to the valuation of the Assets, to
the extent required or permitted by the Indenture;

 

(L) provide strategic and financial planning (including advice on utilization of
assets), financial statements and other similar reports;

 

(M) negotiate any Refinancing for the Issuer as authorized by the Indenture; and

 

(N) exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Documents of the obligor or issuer under such Assets or the other documents
governing the terms of such Assets or take any other action consistent with the
terms of this Agreement or of the Indenture which the Collateral Manager
reasonably determines to be in the best interests of the Issuer.

 

(vi) The Collateral Manager may:

 

(A) retain accounting, tax, counsel and other professional services on behalf of
the Issuer as may be needed by the Issuer; and

 

(B) consult on behalf of the Issuer with each Rating Agency at such times as may
be reasonably requested by such Rating Agency and provide the Rating Agencies
with any information reasonably requested in connection with each Rating
Agency’s monitoring of the acquisition and disposition of Collateral Obligations
and each Rating Agency’s maintenance of their ratings of the Secured Notes.

 

(vii) In connection with the purchase of any Collateral Obligation by the
Issuer, the Collateral Manager shall prepare, on behalf of the Issuer, the
information required to be delivered to the Trustee pursuant to the Indenture.

 

(d) In performing its duties hereunder and when exercising its discretion and
judgment in connection with any transactions involving the Assets, the
Collateral Manager shall carry out any reasonable written directions of the
Issuer for the purpose of the Issuer’s compliance with its Organizational
Instruments and the Indenture; provided that such directions are not
inconsistent with any provision of this Agreement or the Indenture by which the
Collateral Manager is bound and are permitted by applicable law.

 

(e) In providing services hereunder, the Collateral Manager may, without the
consent of any party, employ third parties, including the Investment Adviser and
other Affiliates, to render advice (including investment advice), to provide
services to arrange for trade execution and otherwise provide assistance to the
Issuer and to perform any of its duties hereunder; provided that the Collateral
Manager shall not be relieved of any of its duties hereunder regardless of the
performance of any services by such third parties, including the Investment
Adviser and other Affiliates.

 

8

 

(f) The Collateral Manager shall not be bound to comply with any supplemental
indenture until it has received a copy of such supplemental indenture from the
Issuer or the Trustee and unless the Collateral Manager has consented thereto in
writing, as provided in the Indenture.

 

Section 3. Purchase and Sale Transactions; Brokerage.

 

(a) The Collateral Manager, subject to and in accordance with the Indenture,
hereby agrees that it shall cause any Transaction to be conducted on terms and
conditions negotiated on an arm’s-length basis and in accordance with applicable
law.

 

(b) The Collateral Manager will use reasonable efforts to obtain the best
execution (but shall have no obligation to obtain the lowest prices available)
for all orders placed with respect to any Transaction, in a manner permitted by
law and in a manner it believes in its reasonable business judgment to be in the
best interests of the Issuer. Subject to the preceding sentence, the Collateral
Manager may, in the allocation of business, select brokers and/or dealers with
whom to effect trades on behalf of the Issuer and may open cash trading accounts
with such brokers and dealers (provided that none of the Assets may be credited
to, held in or subject to the lien of the broker or dealer with respect to any
such account). In addition, subject to the first sentence of this paragraph, the
Collateral Manager may, in the allocation of business, take into consideration
research and other brokerage services furnished to the Collateral Manager or its
Affiliates by brokers and dealers which are not Affiliates of the Collateral
Manager; provided that the Collateral Manager in good faith believes that the
compensation for such services rendered by such brokers and dealers complies
with the requirements of Section 28(e) of the Securities Exchange Act of 1934,
as amended (“Section 28(e)”), or in the case of principal or fixed income
transactions for which the “safe harbor” of Section 28(e) is not available, the
amount of the spread charged is reasonable in relation to the value of the
research and other brokerage services provided. Such services may be used by the
Collateral Manager in connection with its other advisory activities or
investment operations. The Collateral Manager may aggregate sales and purchase
orders placed with respect to the Assets with similar orders being made
simultaneously for other Clients of the Collateral Manager or of Affiliates of
the Collateral Manager (including the Investment Adviser), if in the Collateral
Manager’s reasonable judgment such aggregation shall result in an overall
economic benefit to the Issuer, taking into consideration the advantageous
selling or purchase price, brokerage commission or other expenses, as well as
the availability of such Assets on any other basis. In accounting for such
aggregated order price, commissions and other expenses may be apportioned on a
weighted average basis. When a Transaction occurs as part of any aggregate sales
or purchase orders, the objective of the Collateral Manager and its Affiliates
will be to allocate the executions among the Clients (including Clients of the
Investment Adviser) in an equitable manner and in accordance with the internal
policies and procedures of the Collateral Manager or the Investment Adviser (as
such may be amended from time to time, the “Internal Policies”) and applicable
law.

 

(c) The Issuer acknowledges and agrees that (i) the determination by the
Collateral Manager of any benefit to the Issuer will be subjective and will
represent the Collateral Manager’s evaluation at the time that the Issuer will
be benefited by relatively better purchase or sales prices, lower brokerage
commissions, lower transaction costs and expenses and beneficial timing of
transactions or any combination of any of these and/or other factors and (ii)
the Collateral Manager shall be fully protected with respect to any such
determination to the extent the Collateral Manager acts in accordance with the
Standard of Care.

 

9

 

(d) Subject to the Collateral Manager’s execution obligations described herein,
compliance with applicable law and compliance with the applicable provisions of
the Indenture, the Collateral Manager may effect transactions with the Issuer or
its Affiliates (i) on an agency basis or (ii) on a principal basis where the
Collateral Manager or any of its Affiliates sells assets to or purchases assets
from the Issuer.

 

(e) The Collateral Manager or any of its Affiliates (including the Investment
Adviser) may acquire or sell assets, for its own account or for the accounts of
its Clients, without either requiring or precluding the acquisition or sale of
such assets for the account of the Issuer. Such investments may be the same as
or different from those made on behalf of the Issuer. In the event that, in
light of market conditions and investment objectives, the Collateral Manager
determines that it would be advisable to acquire the same Collateral Obligation
both for the Issuer and either the proprietary account of the Collateral Manager
or any Affiliate of the Collateral Manager (including the Investment Adviser) or
another Client of the Collateral Manager or the Investment Adviser, the
Collateral Manager will allocate investment opportunities across such entities
for which such opportunities are appropriate, consistent with (1) its internal
conflict of interest and allocation policies, (2) any applicable requirements of
the Advisers Act and (3) if and to the extent applicable, certain restrictions
of the 1940 Act regarding co-investments with affiliates.

 

(f) The Issuer acknowledges and agrees that the Collateral Manager and its
Affiliates (including the Investment Adviser) may invest for their own accounts
or for the accounts of others in assets that would be appropriate investments
for the Issuer. The Issuer acknowledges that the Collateral Manager and its
Affiliates (including the Investment Adviser) may enter into, for their own
accounts or for the accounts of others, credit default swaps relating to
obligors and issuers with respect to the Collateral Obligations included in the
Assets. The Issuer understands that the Collateral Manager and its Affiliates
(including the Investment Adviser) may have economic interests in (including,
without limitation, controlling equity interests or other equity or debt
interests), be lenders to, receive payments from, render services to, engage in
transactions with or have other relationships with obligors and issuers with
respect to the Collateral Obligations included in the Assets. In particular, the
Collateral Manager and its Affiliates (including the Investment Adviser) may
make and/or hold investments in an obligor’s or issuer’s obligations or
securities that may be pari passu, senior or junior in ranking to an investment
in such obligor’s or issuer’s obligations or securities made and/or held by the
Issuer, or otherwise have interests different from or adverse to those of the
Issuer.

 

Section 4. Additional Activities of the Collateral Manager.

 

Nothing herein shall prevent the Collateral Manager or any of its Affiliates
(including the Investment Adviser) from engaging in other businesses, or from
rendering services of any kind to the Issuer, the Trustee, the Initial
Purchaser, any Holder or their respective Affiliates or any other Person
regardless of whether such business is in competition with the Issuer or
otherwise. Without prejudice to the generality of the foregoing, partners,
members, managers, shareholders, directors, officers, employees and agents of
the Collateral Manager, Affiliates of the Collateral Manager, and the Collateral
Manager may:

 

10

 

(a) serve as managers or directors (whether supervisory or managing), officers,
employees, partners, agents, nominees or signatories for the Issuer or any
Affiliate thereof, or for any obligor or issuer in respect of any of the
Collateral Obligations, Equity Securities or Eligible Investments or any
Affiliate thereof, to the extent permitted by their respective Organizational
Instruments and Underlying Documents, as from time to time amended, or by any
resolutions duly adopted by the Issuer, its Affiliates or any obligor or issuer
in respect of any of the Collateral Obligations, Eligible Investments or Equity
Securities (or any Affiliate thereof) pursuant to their respective
Organizational Instruments;

 

(b) receive fees for services of whatever nature rendered to the obligor or
issuer in respect of any of the Collateral Obligations, Eligible Investments or
Equity Securities or any Affiliate thereof;

 

(c) be retained to provide services unrelated to this Agreement to the Issuer or
its Affiliates and be paid therefor, on an arm’s-length basis;

 

(d) be a secured or unsecured creditor of, or hold a debt obligation of or
equity interest in, the Issuer or any Affiliate thereof or any obligor or issuer
of any Collateral Obligation, Eligible Investment or Equity Security or any
Affiliate thereof;

 

(e) subject to Section 3(b) and Section 5, applicable law and the applicable
provisions of the Indenture sell any Collateral Obligation or Eligible
Investment to, or purchase any Collateral Obligation or Equity Security from,
the Issuer while acting in the capacity of principal or agent;

 

(f) underwrite, arrange, structure, originate, syndicate, act as a distributor
of or make a market in any Collateral Obligation, Equity Security or Eligible
Investment;

 

(g) serve as a member of any “creditors’ board”, “creditors’ committee” or
similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or

 

(h) act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser in collateralized bond obligation vehicles,
collateralized loan obligation vehicles and other similar warehousing, financing
or investment vehicles.

 

The Issuer acknowledges that the Collateral Manager may be prevented from
causing the Issuer to transact in certain assets due, among other things, to
internal restrictions imposed on the Collateral Manager regarding the possession
and use of material and/or non-public information and certain restrictions of
the 1940 Act regarding co-investments with affiliates.

 

11

 

(i) It is understood that the Collateral Manager and any of its Affiliates
(including the Investment Adviser) may engage in any other business and furnish
investment management and advisory services to others, including Persons which
may have investment policies similar to those followed by the Collateral Manager
with respect to the Assets and which may own securities or obligations of the
same class, or which are of the same type, as the Collateral Obligations or the
Eligible Investments or other securities or obligations of the obligor or issuer
of the Collateral Obligations or the Eligible Investments. Nothing in the
Indenture and this Agreement shall prevent the Collateral Manager or any of its
Affiliates (including the Investment Adviser), acting either as principal or
agent on behalf of others, from buying or selling, or from recommending to or
directing any other account to buy or sell, at any time, securities or
obligations of the same kind or class, or securities or obligations of a
different kind or class of the same issuer, as those directed by the Collateral
Manager to be purchased or sold on behalf of the Issuer. It is understood that,
to the extent permitted by applicable law, the Collateral Manager, its
Affiliates (including the Investment Adviser) or their respective Related
Persons or any member of their families or a person or entity advised by the
Collateral Manager may have an interest in a particular transaction or in
securities or obligations of the same kind or class, or securities or
obligations of a different kind or class of the same issuer, as those whose
purchase or sale the Collateral Manager may direct hereunder. In the event that,
in light of market conditions and investment objectives, the Collateral Manager
determines that it would be advisable to purchase the same Collateral Obligation
both for the Issuer, and either the proprietary account of the Collateral
Manager or any Affiliate (including the Investment Adviser) of the Collateral
Manager or another client of the Collateral Manager, the Collateral Manager will
allocate investment opportunities across such entities for which such
opportunities are appropriate, consistent with (1) its internal conflict of
interest and allocation policies, (2) any applicable requirements of the
Advisers Act and (3) if and to the extent applicable, certain restrictions of
the 1940 Act regarding co-investments with affiliates.

 

Section 5. Certain Conflicts of Interest.

 

(a) Subject to compliance with applicable laws and regulations and subject to
this Agreement and the Indenture, the Collateral Manager may direct the Trustee
to acquire an Asset from, or sell an Asset to, the Collateral Manager, any of
its Affiliates (including the Investment Adviser) or any Client for which the
Collateral Manager or any of its Affiliates (including the Investment Adviser)
serves as investment adviser for fair market value; provided that the Collateral
Manager shall obtain the Issuer's written consent through the Independent Review
Party as provided herein if any such transaction requires the consent of the
Issuer under Section 206(3) of the Advisers Act (an “Affiliate Transaction”).
Notwithstanding the foregoing, the Collateral Manager shall not direct the
Trustee to sell an Asset (other than Equity Securities) to an Affiliate of the
Issuer for a price that is less than the Affiliate Sale Amount.

 

(b) With respect to the approval of Affiliate Transactions by the Independent
Review Party as provided in Section 5(a), the Issuer shall appoint TICC
Capital’s independent directors to act on behalf of the Issuer (the “Independent
Review Party”).

 

The Issuer acknowledges that Affiliates of the Collateral Manager may acquire
all of the Subordinated Notes and Membership Interests. In certain
circumstances, the interests of the Issuer and/or the Holders with respect to
matters as to which the Collateral Manager is advising the Issuer may conflict
with the interests of the Collateral Manager. The Issuer hereby acknowledges
that various potential and actual conflicts of interest do or may exist with
respect to the Collateral Manager as described in this Agreement and in the
Final Offering Circular; provided that nothing in this Section 5 shall be
construed as altering the duties of the Collateral Manager as set forth herein,
in the Indenture or under applicable law.

 

12

 

Section 6. Records; Confidentiality.

 

The Collateral Manager shall maintain or cause to be maintained appropriate
books of account and records relating to its services performed hereunder, and
such books of account and records shall be accessible for inspection by
representatives of the Issuer, the Trustee, the Holders, and the Independent
accountants appointed by the Collateral Manager on behalf of the Issuer pursuant
to Article X of the Indenture at any time during normal business hours and upon
one Business Day prior notice. The Collateral Manager shall keep confidential
any and all information obtained in connection with the services rendered
hereunder and shall not disclose any such information to non-affiliated third
parties except (a) with the prior written consent of the Issuer, (b) such
information as a Rating Agency shall reasonably request in connection with its
rating of the applicable Class of Secured Notes or in supplying credit estimates
on any Collateral Obligation included in the Assets, (c) in connection with
establishing trading or investment accounts or otherwise in connection with
effecting Transactions on behalf of the Issuer, (d) as required by (i)
applicable law, regulation, court order, or a request by a governmental
regulatory agency with jurisdiction over the Collateral Manager or any of its
Affiliates, (ii) the rules or regulations of any self-regulating organization,
body or official having jurisdiction over the Collateral Manager or any of its
Affiliates or (iii) the rules and regulations of any stock exchange on which the
Secured Notes may be listed, (e) to its professional advisors (including,
without limitation, legal, tax and accounting advisors) who agree to keep such
information confidential, (f) such information as shall have been publicly
disclosed other than in known violation of this Agreement or the provisions of
the Indenture or shall have been obtained by the Collateral Manager on a
non-confidential basis, (g) as expressly permitted in the Final Offering
Circular, in the Indenture or in any other Transaction Document, (h) such
information as is necessary or appropriate to disclose so that the Collateral
Manager may perform its duties hereunder, under the Indenture or any other
Transaction Document or (i) general performance information which may be used by
the Collateral Manager, its Affiliates or their Related Persons in connection
with their marketing activities. For purposes of this Section 6, the Holders,
the Trustee, the Calculation Agent and the Collateral Administrator shall not be
considered “non-affiliated third parties.” Notwithstanding the foregoing, it is
agreed that the Collateral Manager may disclose (a) that it is serving as
collateral manager of the Issuer, (b) the nature, aggregate principal amount and
overall performance of the Issuer’s assets, (c) the amount of earnings on the
Assets, and (d) each of its respective employees, representatives or other
agents may disclose to any and all Persons, without limitation of any kind, the
United States federal income tax treatment and United States federal income tax
structure of the transactions contemplated by the Indenture, this Agreement and
the related documents and all materials of any kind (including opinions and
other tax analyses) that are provided to them relating to such United States
federal income tax treatment and United States income tax structure.

 

13

 

Section 7. Obligations of Collateral Manager.

 

In accordance with the Standard of Care set forth in Section 2(a), the
Collateral Manager shall take care to avoid taking any action that would (a)
materially adversely affect the status of the Issuer for purposes of the United
States federal or state law or other law applicable to it, (b) not be permitted
by the Issuer’s Organizational Instruments, copies of which the Collateral
Manager acknowledges the Issuer has provided to the Collateral Manager, (c)
violate any law, rule or regulation of any governmental body or agency having
jurisdiction over the Issuer, including, without limitation, actions which would
violate any law of the United States federal, state or other applicable
securities law which is known by the Collateral Manager to be applicable to the
Issuer, (d) require registration of either of the Issuer or the pool of Assets
as an “investment company” under Section 8 of the 1940 Act, or (e) knowingly
adversely affect the interests of the Issuer in the Assets in any material
respect (other than in connection with any action taken in the ordinary course
of business of the Collateral Manager in accordance with its Standard of Care).
If the Collateral Manager is ordered by the designated manager of the Issuer or
the requisite Holders to take any action which would, or could reasonably be
expected to, in each case in its reasonable business judgment, have any such
consequences, the Collateral Manager shall promptly notify the Issuer and the
Trustee that such action would, or could reasonably be expected to, in each case
in its reasonable business judgment, have one or more of the consequences set
forth above and shall not take such action unless the Majority of the
Controlling Class then requests the Collateral Manager to do so. Notwithstanding
any such request, the Collateral Manager shall not take such action unless (i)
arrangements satisfactory to it are made to insure or indemnify the Collateral
Manager, Affiliates of the Collateral Manager and shareholders, partners,
members, managers, directors, officers or employees of the Collateral Manager or
such Affiliates from any liability and expense it may incur as a result of such
action and (ii) if the Collateral Manager so requests in respect of a question
of law, the Issuer delivers to the Collateral Manager an Opinion of Counsel
(from outside counsel satisfactory to the Collateral Manager) that the action so
requested does not violate any law, rule or regulation of any governmental body
or agency having jurisdiction over the Issuer or over the Collateral Manager.
Neither the Collateral Manager nor its Affiliates, shareholders, partners,
members, managers, directors, officers or employees shall be liable to the
Issuer or any other Person, except as provided in Section 10. Notwithstanding
anything contained in this Agreement to the contrary, any indemnification or
insurance by the Issuer provided for in this Section 7 or Section 10 shall be
payable out of the Assets in accordance with the Priority of Payments, and the
Collateral Manager may take into account such Priority of Payments in
determining whether any proposed indemnity arrangements contemplated by this
Section 7 are satisfactory. From and after the occurrence and continuance of an
Event of Default, the Collateral Manager shall continue to perform and be bound
by the provisions of this Agreement and the Indenture.

 

Section 8. Compensation.

 

(a) So long as (i) TICC Capital is the Collateral Manager and (ii) the Initial
Subordinated Noteholder (together with its Affiliates) owns and holds 100% of
the Aggregate Outstanding Amount of the Subordinated Notes, the Collateral
Management Fees shall be zero. In connection with the transfer of the
Subordinated Notes by the Initial Subordinated Noteholder, the Collateral
Manager shall notify the Trustee whether or not such transferee is an Affiliate
of the Initial Subordinated Noteholder.

 

14

 

(b) On each Payment Date, if (i) TICC Capital is no longer the Collateral
Manager or (ii) the Initial Subordinated Noteholder (together with its
Affiliates) no longer owns and holds 100% of the Aggregate Outstanding Amount of
the Subordinated Notes, then, in either case, the Collateral Manager, as
compensation for its performance of its obligation as Collateral Manager under
this Agreement, will be entitled to receive a fee on each Payment Date (in
accordance with the Priority of Payments), which shall consist of the Senior
Collateral Management Fee, the Subordinated Collateral Management Fee and the
Incentive Collateral Management Fee (collectively, the “Collateral Management
Fee”).

 

The Senior Collateral Management Fee (the “Senior Collateral Management Fee”)
will be payable on each Payment Date to the extent of the funds available for
such purpose in accordance with the Priority of Payments. The Senior Collateral
Management Fee is payable to the Collateral Manager in arrears, on each Payment
Date in an amount (as certified by the Collateral Manager to the Trustee) shall
accrue quarterly in an amount equal to 0.20% per annum (calculated on the basis
of a 360-day year consisting of twelve 30-day months) of the Fee Basis Amount at
the beginning of the Collection Period relating to such Payment Date; provided
that the Senior Collateral Management Fee payable on any Payment Date shall not
include any such fee (or any portion thereof) that has been waived by the
Collateral Manager hereunder.

 

The Subordinated Collateral Management Fee (the “Subordinated Collateral
Management Fee”) will be payable on each Payment Date to the extent of the funds
available for such purpose in accordance with the Priority of Payments. The
Subordinated Collateral Management Fee is payable to the Collateral Manager in
arrears, on each Payment Date in an amount (as certified by the Collateral
Manager to the Trustee) shall accrue quarterly in an amount equal to 0.30% per
annum (calculated on the basis of a 360-day year consisting of twelve 30-day
months) of the Fee Basis Amount at the beginning of the Collection Period
relating to such Payment Date; provided that the Subordinated Collateral
Management Fee payable on any Payment Date shall not include any such fee (or
any portion thereof) that has been waived or deferred by the Collateral Manager
hereunder.

 

The Incentive Collateral Management Fee (the “Incentive Collateral Management
Fee”) will be payable on each Payment Date to the extent of the funds available
for such purpose in accordance with the Priority of Payments. The Subordinated
Collateral Management Fee is payable to the Collateral Manager in arrears, on
each Payment Date in an amount (as certified by the Collateral Manager to the
Trustee) in an amount equal to the sum of 20% of the amount of Interest Proceeds
available to be distributed after payment of amounts referred to in Section
11.1(a)(i)(A) through (Q) of the Indenture; 20% of the amount of Principal
Proceeds available to be distributed after payment of amounts referred to in
Section 11.1(a)(ii)(A) through (O) of the Indenture and 20% of the amount of
proceeds of the collateral available to be distributed after payment of amounts
referred to in Section 11.1(a)(iii)(A) through (O) of the Indenture; provided
that the Incentive Collateral Management Fee will not be payable on any Payment
Date unless the Subordinated Notes Internal Rate of Return exceeds 15%.

 

15

 

To the extent the Senior Collateral Management Fee is not paid on a Payment Date
due to insufficient Interest Proceeds or Principal Proceeds, the Senior
Collateral Management Fee due and payable on such Payment Date (if such fee was
not voluntarily waived by the Collateral Manager) shall accrue interest as
specified in the Priority of Payments, until such amount has been paid in full,
at the rate of LIBOR per annum (calculated on the basis of the actual number of
days elapsed in the applicable Interest Accrual Period divided by 360). At such
time as the Secured Notes are redeemed in connection with an Optional Redemption
or a Tax Redemption, without duplication, all accrued and unpaid Senior
Collateral Management Fees (together with interest thereon) shall be due and
payable to the Collateral Manager.

 

To the extent the Subordinated Collateral Management Fee is not paid on a
Payment Date due to insufficient Interest Proceeds or Principal Proceeds, the
Subordinated Collateral Management Fee due and payable on such Payment Date (if
such fee was not voluntarily deferred or waived by the Collateral Manager) shall
accrue interest as specified in the Priority of Payments, until such amount has
been paid in full, at the rate of LIBOR per annum (calculated on the basis of
the actual number of days elapsed in the applicable Interest Accrual Period
divided by 360).

 

To the extent the Collateral Manager has elected pursuant to this Agreement to
rescind the deferral of any previously deferred Subordinated Collateral
Management Fee, such previously deferred Subordinated Collateral Management Fee
shall accrue interest, until such amount has been paid in full, at the rate of
LIBOR per annum (calculated on the basis of the actual number of days elapsed in
the applicable Interest Accrual Period divided by 360). At such time as the
Secured Notes are redeemed in connection with an Optional Redemption or a Tax
Redemption, without duplication, all accrued and unpaid Subordinated Collateral
Management Fees (together with interest thereon) shall be due and payable to the
Collateral Manager.

 

The Issuer hereby acknowledges that so long as (i) TICC Capital is the
Collateral Manager hereunder and (ii) the Initial Subordinated Noteholder
(together with its Affiliates) owns and holds 100% of the Aggregate Outstanding
Amount of the Subordinated Notes, the Collateral Manager shall be entitled to
receive the Management Fees in accordance with the terms of Section 7.2 of the
LLC Agreement.

 

(c) The Collateral Manager may, in its sole discretion (but shall not be
obligated to), elect to irrevocably waive all or a portion of any Collateral
Management Fee payable to the Collateral Manager on any Payment Date. In
addition, the Collateral Manager may, in its sole discretion (but shall not be
obligated to), elect to defer all or a portion of the Subordinated Collateral
Management Fee, payable to the Collateral Manager on any Payment Date. Any such
election shall be made by the Collateral Manager delivering written notice
thereof to the Issuer, the Collateral Administrator and the Trustee no later
than the Determination Date immediately prior to such Payment Date. Any election
to defer or irrevocably waive the applicable Collateral Management Fee may also
take the place of written standing instructions to the Issuer, the Collateral
Administrator and the Trustee; provided that such standing instructions may be
rescinded by the Collateral Manager at any time except during the period between
a Determination Date and a Payment Date.

 

16

 

(d) Except as otherwise set forth herein and in the Indenture, the Collateral
Manager will continue to serve as Collateral Manager under this Agreement
notwithstanding that the Collateral Manager will not have received amounts due
it under this Agreement because sufficient funds were not then available
hereunder to pay such amounts in accordance with the Priority of Payments.

 

(e) If the Collateral Manager is terminated for any reason or resigns or is
removed, Collateral Management Fees calculated as provided in this Section 8
shall be prorated for any partial period elapsing from the last Payment Date on
which such Collateral Manager received the Collateral Management Fee to the
effective date of such termination, resignation or removal and any unpaid
Collateral Management Fee shall be determined as of the effective date of such
termination, resignation or removal and, in each case, shall be due and payable
on each Payment Date following the effective date of such termination,
resignation or removal in accordance with the Priority of Payments until paid in
full. Otherwise, such Collateral Manager shall not be entitled to any further
compensation for further services but shall be entitled to receive any expense
reimbursement accrued to the effective date of termination, resignation or
removal and any indemnity amounts owing (or that may become owing) under Section
7, Section 10, or Section 15(a)(iii). Any Collateral Management Fee, expense
reimbursement and indemnities owed to such Collateral Manager in accordance with
this Section 8(e) and any Collateral Management Fee, expense reimbursement and
indemnities owed to any successor Collateral Manager on any Payment Date shall
be paid pro rata based on the amount thereof then due and owing to each subject
to the Priority of Payments.

 

Section 9. Benefit of the Agreement.

 

The Collateral Manager shall perform its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture applicable to
it. The Collateral Manager agrees and consents to the provisions contained in
Section 15.1(f) of the Indenture. In addition, the Collateral Manager
acknowledges the pledge of this Agreement under the granting clause of the
Indenture.

 

Section 10. Limits of Collateral Manager Responsibility.

 

(a) None of the Collateral Manager, its Affiliates or their respective Related
Persons assumes any responsibility under this Agreement, other than the
Collateral Manager’s assumption of its responsibility to render the services
required to be performed by it hereunder and under the terms of the Indenture
applicable to it in good faith, subject to the Standard of Care described in
Section 2(a). The Collateral Manager shall not be responsible for any action or
inaction of the Issuer or the Trustee in following or declining to follow any
advice, recommendation or direction of the Collateral Manager, including as set
forth in Section 7. The Indemnified Parties (as defined below) shall not be
liable to the Issuer, the Trustee, any Holder, the Initial Purchaser, any of
their respective Affiliates, or Related Persons or any other Persons for any
act, omission, error of judgment, mistake of law, or for any claim, loss,
liability, damage, judgments, assessments, settlement, cost, or other expense
(including attorneys’ fees and expenses and court costs) arising out of or with
respect to any investment or for any other act or omission in the performance of
the Collateral Manager’s obligations under or in connection with this Agreement
or the terms of any other Transaction Document applicable to the Collateral
Manager, incurred as a result of actions taken or recommended or for any
omissions of the Collateral Manager, or for any decrease in the value of the
Assets, except for liability to which the Collateral Manager would be subject
(i) by reason of acts constituting bad faith, willful misconduct or gross
negligence in the performance of its duties hereunder and under the terms of the
Indenture or (ii) with respect to the Collateral Manager Information, as of the
date made, such information containing any untrue statement of a material fact
or omitting to state a material fact necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading (the
preceding clauses (i) and (ii) collectively referred to for purposes of this
Section 10 as “Collateral Manager Breaches”). The Collateral Manager shall not
be liable for any consequential, punitive, exemplary or treble damages or lost
profits hereunder or under the Indenture. Nothing contained herein shall be
deemed to waive any liability which cannot be waived under applicable state or
federal law or any rules or regulations adopted thereunder.

 

17

 

(b) (i) The Issuer shall indemnify and hold harmless (the Issuer in such case,
the “Indemnifying Party”) the Collateral Manager, its Affiliates and their
respective Related Persons (each, an “Indemnified Party”) from and against any
and all losses, claims, damages, judgments, assessments, costs or other
liabilities (collectively, “Losses”) and will promptly reimburse each such
Indemnified Party for all reasonable fees and expenses incurred by an
Indemnified Party with respect thereto (including reasonable fees and expenses
of counsel) (collectively, “Expenses”) arising out of or in connection with the
issuance of the Notes (including, without limitation, any untrue statement of
material fact contained in the Offering Circulars, or omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading other than the Collateral Manager Information), the
transactions contemplated by the Offering Circulars, the Indenture or this
Agreement and any acts or omissions of any such Indemnified Party; provided,
that such Indemnified Party shall not be indemnified for any Losses or Expenses
incurred as a result of any acts or omissions by such Indemnified Party that
constitute a Collateral Manager Breach. Notwithstanding anything contained
herein to the contrary, the obligations of the Issuer under this Section 10 to
indemnify any Indemnified Party for any Losses or Expenses are non-recourse
obligations of the Issuer payable solely out of the Assets in accordance with
the Priority of Payments set forth in the Indenture.

 

(i) The Collateral Manager shall indemnify and hold harmless (the Collateral
Manager in such case, the “Indemnifying Party”) the Issuer, its Affiliates and
their respective Related Persons (each such party being, in such case, an
“Indemnified Party”) from and against any and all Losses and shall promptly
reimburse each such Indemnified Party for all reasonable Expenses as such
Expenses are incurred in investigating, preparing, pursuing or defending any
Actions in respect of or arising out of any Collateral Manager Breaches;
provided, however, that the Collateral Manager shall not be liable for any
consequential, punitive, exemplary or treble damages or lost profits.

 

(c) An Indemnified Party shall (or, with respect to the Related Persons of the
Collateral Manager or of the Issuer, as applicable, the Collateral Manager or
the Issuer, as applicable, shall cause such Indemnified Party to) promptly
notify the Indemnifying Party if the Indemnified Party receives a complaint,
claim, compulsory process or other notice of any Loss giving rise to a claim for
indemnification under this Section 10, but failure so to notify the Indemnifying
Party or to comply with paragraph (d) below shall not relieve such Indemnifying
Party from its obligations under this Section 10 unless and to the extent that
such Indemnifying Party did not otherwise learn of such action or proceeding and
to the extent such failure results in the forfeiture by the Indemnifying Party
of material rights and defenses.

 

18

 

(d) With respect to any claim made or threatened against an Indemnified Party,
or compulsory process or request served upon such Indemnified Party for which
such Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or with respect to the Related Persons
of the Collateral Manager or of the Issuer, as applicable, the Collateral
Manager or the Issuer, as applicable, shall cause such Indemnified Party to):

 

(i) at the Indemnifying Party’s expense, provide the Indemnifying Party such
information and cooperation with respect to such claim as the Indemnifying Party
may reasonably require, including, but not limited to, making appropriate
personnel available to the Indemnifying Party at such reasonable times as the
Indemnifying Party may request;

 

(ii) at the Indemnifying Party’s expense, cooperate and take all such steps as
the Indemnifying Party may reasonably request to preserve and protect any
defense to such claim;

 

(iii) in the event suit is brought with respect to such claim, upon reasonable
prior notice, afford to the Indemnifying Party the right, which the Indemnifying
Party may exercise in its sole discretion and at its expense, (A) to participate
in the investigation, defense and settlement of such claim, and, (B) to the
extent that it shall wish, to assume the defense thereof, with counsel
satisfactory to such Indemnified Party (who shall not, except with the consent
of the Indemnified Party, be counsel to the Indemnifying Party), and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume the defense thereof, the Indemnifying Party shall not be liable to
such Indemnified Party under such subsection for any legal fees and expenses of
other counsel or any other expenses, in each case subsequently incurred by such
Indemnified Party, in connection with the defense thereof other than reasonable
costs of investigation, except that, if such Indemnified Party reasonably
determines that counsel selected by the Indemnifying Party has a conflict of
interest, such Indemnifying Party shall pay the reasonable fees and
disbursements of one additional counsel selected by the Indemnified Party (in
addition to any local counsel) separate from its own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances; and

 

(iv) neither incur any material expense to defend against nor make any admission
with respect thereto, nor permit a default or consent to the entry of any
judgment in respect thereof, in each case without the prior written consent of
the Indemnifying Party; provided that the Indemnifying Party shall have advised
such Indemnified Party that such Indemnified Party is entitled to be indemnified
hereunder with respect to such claim.

 

19

 

(e) No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, settle or
compromise any claim giving rise to a claim for indemnity hereunder, or permit a
default or consent to the entry of any judgment in respect thereof; provided
that if the Indemnified Party is the Collateral Manager or an Affiliate or a
Related Person of the Collateral Manager or of an Affiliate thereof, such
Indemnified Party shall not be required to seek or obtain such consent if it
determines in good faith that the Indemnifying Party is unlikely to have
sufficient funds available to indemnify it in full, taking into account the
Priority of Payments.

 

(f) No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, settle or
compromise or consent to the entry of any judgment with respect to any claim
giving rise to a claim for indemnity hereunder if such settlement includes a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.

 

(g) The compliance of the Collateral Manager’s actions with the provisions of
the Indenture and this Agreement shall be determined on the date of action only,
based upon the prices and characteristics of the Assets on the date of such
action (or on the most recent date practicable, in the case of Collateral
Obligations not purchased or sold on such date); provided that the provisions of
the Indenture and this Agreement shall not be deemed breached as a result of
changes in value, status or any other conditions of an investment following the
date of such action and the Collateral Manager shall not be responsible under
this Agreement for the performance of or any losses on the Assets acquired in
accordance with this Agreement.

 

(h) The Assets shall be held by the Custodian appointed by the Issuer pursuant
to the Indenture. The Collateral Manager and its Affiliates shall at no time
have custody or physical control of the Assets. The Collateral Manager shall not
be liable for any act or omission of the Collateral Administrator, the Trustee
or any sub-custodian or other agent appointed by the Calculation Agent or the
Issuer. Any compensation owed to the Collateral Administrator, the Trustee or
the Calculation Agent for their services to the Issuer shall be the obligation
of the Issuer and not the Collateral Manager.

 

Section 11. No Joint Venture.

 

The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer. It is acknowledged that neither the Collateral Manager nor any of
its Affiliates has provided or shall provide any tax, accounting or legal advice
or assistance to the Issuer or any other Person in connection with the
transactions contemplated hereby.

 

20

 

Section 12. Term; Termination.

 

(a) This Agreement shall commence as of the date first set forth above and shall
continue in force until the first of the following occurs: (i) the final
liquidation of the Assets and the final distribution of the proceeds of such
liquidation to the Noteholders, (ii) the payment in full of the Notes, and the
satisfaction and discharge of the Indenture in accordance with its terms or
(iii) the early termination of this Agreement in accordance with Section 12(b),
(c), (d), (e) or (f) or Section 14.

 

(b) Subject only to clause (c) below, the Collateral Manager may resign, upon 60
days’ prior written notice to the Issuer (or such shorter notice as is
acceptable to the Issuer) and the Trustee (and the Issuer shall direct the
Trustee to distribute a copy of such notice to the Holders within five (5)
Business Days of receipt); provided that the Collateral Manager shall have the
right to resign immediately upon the effectiveness of any material change in
applicable law or regulations which renders the performance by the Collateral
Manager of its duties hereunder or under the Indenture to be a violation of such
law or regulation.

 

(c) No resignation or removal of the Collateral Manager pursuant to this
Agreement shall be effective until the date as of which a successor Collateral
Manager shall have been appointed and approved and has accepted and assumed all
of the Collateral Manager’s duties and obligations pursuant to this Agreement in
writing (an “Instrument of Acceptance”).

 

(d) Promptly after notice of any removal under Section 14 or any resignation of
the Collateral Manager that is to take place while any of the Notes are
Outstanding, the Issuer shall transmit or cause the Trustee to transmit copies
of such notice to the Holders and each Rating Agency and shall appoint a
successor Collateral Manager in accordance with the procedures set forth in
clause (e) below; provided that such successor Collateral Manager (i) has
demonstrated an ability to professionally and competently perform duties similar
to those imposed upon the Collateral Manager hereunder, (ii) is legally
qualified and has the capacity to assume all of the responsibilities, duties and
obligations of the Collateral Manager hereunder and under the applicable terms
of the Indenture, (iii) has agreed to coordinate with the replaced Collateral
Manager regarding communications with the Rating Agencies, (iv) does not cause
or result in the Issuer becoming, or require the pool of Assets to be registered
as, an investment company under the 1940 Act and (v) with respect to which the
Global Rating Agency Condition has been satisfied.

 

(e) A Majority of the Controlling Class will nominate a successor Collateral
Manager that meets the criteria set forth in clause (d) above (other than
subclause (v) thereof) following the notice of the resignation or removal of the
Collateral Manager and such proposed successor will be appointed the successor
Collateral Manager by the Issuer; provided that the Global Rating Agency
Condition has been satisfied with respect thereto.

 

(f) The successor Collateral Manager shall be entitled to such Collateral
Management Fee set forth in Sections 8(b). Upon the later of the expiration of
the applicable notice periods with respect to termination specified in this
Section 12 or in Section 14 and the acceptance of its appointment hereunder by
the successor Collateral Manager, all authority and power of the Collateral
Manager hereunder, whether with respect to the Assets or otherwise, shall
automatically and without action by any person or entity pass to and be vested
in the successor Collateral Manager. The Issuer, the Trustee and the successor
Collateral Manager shall take such action (or cause the outgoing Collateral
Manager to take such action) consistent with this Agreement and as shall be
necessary to effect any such succession.

 

21

 

(g) If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (h) below.

 

(h) Sections 6, 7 (with respect to any indemnity or insurance provided
thereunder), 8 (with respect to any accrued and unpaid Collateral Management
Fees) 10, 12(g), 15, 17, 21, 22, 23 and 25 shall survive any termination of this
Agreement pursuant to this Section 12 or Section 14.

 

Section 13. Assignments.

 

(a) Except as otherwise provided in this Section 13, the Collateral Manager may
not assign or delegate (except as provided in Section 2(e)) its rights or
responsibilities under this Agreement without (i) satisfaction of the Global
Rating Agency Condition with respect thereto and (ii) obtaining the consent of
the Majority of the Controlling Class.

 

(b) The Collateral Manager may without satisfaction of the Global Rating Agency
Condition or without obtaining the consent of the Majority of the Controlling
Class and, so long as such assignment or delegation does not constitute an
“assignment” for purposes of Section 205(a)(2) of the Advisers Act during such
time as the Collateral Manager is a registered investment adviser under the
Advisers Act, without obtaining the prior consent of the Issuer, (1) assign any
of its rights or obligations under this Agreement to an Affiliate; provided that
such Affiliate (i) has demonstrated ability, whether as an entity or by its
principals and employees, to professionally and competently perform duties
similar to those imposed upon the Collateral Manager pursuant to this Agreement,
(ii) has the legal right and capacity to act as Collateral Manager under this
Agreement, and (iii) shall not cause the Issuer or the pool of Assets to become
required to register under the provisions of the 1940 Act or (2) enter into (or
have its parent enter into) any consolidation or amalgamation with, or merger
with or into, or transfer of all or substantially all of its asset management
business to, another entity and, at the time of such consolidation, merger,
amalgamation or transfer the resulting, surviving or transferee entity assumes
all the obligations of the Collateral Manager under this Agreement generally
(whether by operation of law or by contract) and the other entity has
substantially the same investment staff providing investment management services
to the Issuer; provided that the Collateral Manager shall deliver prior notice
to the Rating Agencies of any assignment, delegation or combination made
pursuant to this sentence. Upon the execution and delivery of any such
assignment by the assignee, the Collateral Manager will be released from further
obligations pursuant to this Agreement except with respect to its obligations
and agreements arising under Section 10, 12(g), 17, 21 through 23, and 25 in
respect of its acts or omissions occurring prior to such assignment and except
with respect to its obligations under Section 15 after such assignment.

 

22

 

(c) This Agreement shall not be assigned by the Issuer without (i) the prior
written consent of the Collateral Manager, the Trustee and a Majority of the
Controlling Class and (ii) satisfaction of the Global Rating Agency Condition,
except in the case of assignment by the Issuer (1) to an entity which is a
successor to the Issuer permitted under the Indenture, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Issuer is bound thereunder or (2) to the
Trustee as contemplated by the granting clause of the Indenture. The Issuer may
assign its rights, title and interest in (but not its obligations under) this
Agreement to the Trustee pursuant to the Indenture; and the Collateral Manager
by its signature below agrees to, and acknowledges, such assignment. Upon
assignment by the Issuer, the Issuer shall use reasonable efforts to cause such
assignee to execute and deliver to the Collateral Manager such documents as the
Collateral Manager shall consider reasonably necessary to effect fully such
assignment.

 

(d) The Issuer shall provide (or cause the Trustee to provide) the Rating
Agencies and the Holders with notice of any assignment pursuant to this Section
13.

 

Section 14. Removal for Cause.

 

(a) The Collateral Manager may be removed for Cause upon (I) 10 Business Days’
prior written notice in the case of clauses (i) through (vi) below or (II) 90
days’ prior written notice in the case of clauses (vii) and (viii) below, in
each case, by the Issuer or the Trustee (“Termination Notice”) at the direction
of a Majority of the Controlling Class. Simultaneous with its direction to the
Issuer and the Trustee to remove the Collateral Manager for Cause, such Majority
of the Controlling Class shall give to the Issuer and the Trustee a written
statement setting forth the reason for such removal (“Statement of Cause”). The
Trustee (at the direction of the Majority of the Controlling Class) shall
distribute a copy of the Termination Notice and the Statement of Cause to the
Holders within five (5) Business Days of receipt. No such removal shall be
effective (A) until the date as of which a successor Collateral Manager shall
have been appointed in accordance with Sections 12(d) and (e) and delivered an
Instrument of Acceptance to the Issuer and the successor Collateral Manager has
effectively assumed all of the Collateral Manager’s duties and obligations and
(B) unless the Statement of Cause has been delivered to the Issuer as set forth
in this Section 14(a). “Cause” means any of the following:

 

(i) the Collateral Manager shall willfully and intentionally violate or breach
any provision of this Agreement or the Indenture applicable to it (not including
a willful and intentional breach that results from a good faith dispute
regarding reasonable alternative courses of action or interpretation of
instructions or provisions of the relevant Transaction Documents);

 

(ii) the Collateral Manager shall breach in any material respect any provision
of this Agreement or any terms of the Indenture applicable to it (other than as
covered by clause (i) and it being understood that failure to meet any
Concentration Limitation, Collateral Quality Test or Coverage Test is not a
breach for purposes of this clause (ii)), which breach would reasonably be
expected to have a Material Adverse Effect on the Holders of the Secured Notes
(in their capacity as Holders of the Secured Notes) and shall not cure such
breach (if capable of being cured) within 30 days after the earlier to occur of
a Responsible Officer of the Collateral Manager receiving notice or having
actual knowledge of such breach, unless, if such breach is remediable, the
Collateral Manager has taken action commencing the cure thereof within such 30
day period that the Collateral Manager believes in good faith will remedy such
breach within 60 days after the earlier to occur of a Responsible Officer
receiving notice or having actual knowledge thereof;

 

23

 

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure (A)
would reasonably be expected to have a Material Adverse Effect on the Issuer and
(B) is not corrected by the Collateral Manager within 30 days of a Responsible
Officer of the Collateral Manager receiving notice of such failure, unless such
failure is remediable, the Collateral Manager has taken action commencing the
cure thereof within such 30 day period that the Collateral Manager believes in
good faith will remedy such failure within 60 days after the earlier to occur of
a Responsible Officer receiving notice thereof or having actual knowledge
thereof;

 

(iv) the Collateral Manager is wound up or dissolved or there is appointed over
it or a substantial part of its assets a receiver, administrator, administrative
receiver, trustee or similar officer; or the Collateral Manager (A) ceases to be
able to, or admits in writing its inability to, pay its debts as they become due
and payable, or makes a general assignment for the benefit of, or enters into
any composition or arrangement with, its creditors generally; (B) applies for or
consents (by admission of material allegations of a petition or otherwise) to
the appointment of a receiver, trustee, assignee, custodian, liquidator or
sequestrator (or other similar official) of the Collateral Manager or of any
substantial part of its properties or assets in connection with any winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law, or authorizes such an application or consent, or
proceedings seeking such appointment are commenced without such authorization,
consent or application against the Collateral Manager and continue undismissed
for 60 days; (C) authorizes or files a voluntary petition in bankruptcy, or
applies for or consents (by admission of material allegations of a petition or
otherwise) to the application of any bankruptcy, reorganization, arrangement,
readjustment of debt, insolvency, dissolution, or similar law, or authorizes
such application or consent, or proceedings to such end are instituted against
the Collateral Manager without such authorization, application or consent and
are approved as properly instituted and remain undismissed for 60 days or result
in adjudication of bankruptcy or insolvency or the issuance of an order for
relief; or (D) permits or suffers all or any substantial part of its properties
or assets to be sequestered or attached by court order and the order (if
contested in good faith) remains undismissed for 60 days;

 

(v) the occurrence and continuation of an Event of Default pursuant to Section
5.1(a) under the Indenture resulting from any willful, intentional and material
breach by the Collateral Manager of its duties under this Agreement or under the
Indenture which breach or default is not cured within any applicable cure
period;

 

(vi) the occurrence of an act by the Collateral Manager (or an officer of the
Collateral Manager engaged in the provision of advisory services under the
Collateral Management Agreement) that constitutes fraud or criminal activity in
the performance of its obligations under this Agreement (as determined pursuant
to a final adjudication by a court of competent jurisdiction);

 

24

 

(vii) the Overcollateralization Ratio applicable to the Class A-1 Notes fails to
equal or exceed 102%; and

 

(viii) the Issuer and the Trustee are notified by the Collateral Manager (or
otherwise become aware) that each of the then-current Key Individuals cease to
be engaged in the day-to-day senior management of the Collateral Manager.

 

(b) If any of the events specified in clauses (a)(i) through (viii) of this
Section 14 shall occur, the Collateral Manager shall give prompt written notice
thereof to the Issuer, the Holders of the Controlling Class, the Holders of the
Subordinated Notes, the Trustee, and the Rating Agencies; provided that if any
of the events specified in Section 14(a)(iv) shall occur, the Collateral Manager
shall give written notice thereof to the Issuer, the Trustee, and the Rating
Agencies immediately upon the Collateral Manager’s becoming aware of the
occurrence of such event. A Majority of the Controlling Class may waive any
event described in Section 14(a)(i), (ii), (iii), (v), (vi), (vii) or (viii) as
a basis for termination of this Agreement and removal of the Collateral Manager
under this Section 14.

 

(c) If the Collateral Manager is removed pursuant to this Section 14, the Issuer
shall have, in addition to the rights and remedies set forth in this Agreement,
all of the rights and remedies available with respect thereto at law or equity.

 

Section 15. Obligations of Resigning or Removed Collateral Manager.

 

(a) On, or as soon as practicable after, the date any resignation or removal is
effective, the Collateral Manager shall (at the Issuer’s expense):

 

(i) deliver to the Issuer or to such other Person as the Issuer shall instruct
all property and documents of the Issuer or otherwise relating to the Assets
then in the custody of the Collateral Manager;

 

(ii) deliver to the Trustee an accounting with respect to the books and records
delivered to the Trustee or the successor Collateral Manager appointed pursuant
to Section 12; and

 

(iii) agree to cooperate with all reasonable requests related to any
proceedings, even after its resignation or removal, which arise in connection
with this Agreement or the Indenture, assuming the Collateral Manager has
received an indemnity in form reasonably satisfactory to the Collateral Manager
from an entity reasonably satisfactory to the Collateral Manager, and expense
reimbursement reasonably satisfactory to the Collateral Manager.

 

(b) Notwithstanding such resignation or removal, the Collateral Manager shall
remain liable for its obligations under Section 10 and its acts or omissions
giving rise thereto and for any expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever (including reasonable attorneys’
fees) in respect of or arising out of a Collateral Manager Breach, subject to
the limitations of liability set forth in Section 10.

 

25

 

Section 16. Representations and Warranties.

 

(a) The Issuer hereby represents and warrants to the Collateral Manager as
follows:

 

(i) The Issuer has been duly organized and is validly existing and in good
standing under the laws of the State of Delaware, has the full power and
authority to own its assets and the obligations and securities proposed to be
owned by it and included in the Assets and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property, the conduct of its business or the
performance of this Agreement, the Indenture, the Notes or any other Transaction
Document require such qualification, except for those jurisdictions in which the
failure to be so qualified, authorized or licensed would not have a Material
Adverse Effect on the Issuer.

 

(ii) The Issuer has full power and authority to execute, deliver and perform all
of its obligations under this Agreement, the Indenture, the Notes and any other
Transaction Document to which it is a party and to perform all of its
obligations under this Agreement, the Indenture, the Notes, and any other
Transaction Document to which it is a party and has taken all necessary action
to authorize this Agreement and the execution and delivery of this Agreement and
the performance of all obligations imposed upon it hereunder, and, as of the
Closing Date, will have taken all necessary action to authorize the Indenture,
the Notes and any other Transaction Document to which it is a party and the
execution, delivery and performance of this Agreement, the Indenture, the Notes
and any other Transaction Document to which it is a party and the performance of
all obligations imposed upon it hereunder or thereunder. No consent of any other
Person including, without limitation, members and creditors of the Issuer, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing (other than any filings pursuant to the UCC required
under the Indenture and necessary to perfect any security interest granted
thereunder) or declaration with, any governmental authority is required by the
Issuer in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, the Indenture, the Notes or any other
Transaction Document to which the Issuer is a party or the obligations imposed
upon the Issuer hereunder and thereunder. This Agreement and all other
Transaction Documents to which the Issuer is a party have been, and each
instrument and document to which the Issuer is a party required hereunder or
under the Indenture, the Notes or any other Transaction Document to which the
Issuer is a party will be, executed and delivered by an authorized Officer of
the Issuer, and this Agreement or any other Transaction Document to which the
Issuer is a party constitute, and each instrument or document required hereunder
to which the Issuer is a party, when executed and delivered hereunder or
thereunder, will constitute, the legally valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms, subject, as
to enforcement, (A) to the effect of bankruptcy, receivership, insolvency,
winding-up or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency, winding-up or similar event applicable to the Issuer and (B) to
general equitable principles (whether enforceability of such principles is
considered in a proceeding at law or in equity).

 

26

 

(iii) The execution, delivery and performance of this Agreement, any other
Transaction Document to which the Issuer is a party and the documents and
instruments required hereunder and thereunder will not violate any provision of
any existing law or regulation binding on the Issuer, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Issuer, or the Organizational Instruments of, or any securities issued by,
the Issuer or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Issuer is a party or by which the Issuer
or any of its assets may be bound, the violation of which would have a Material
Adverse Effect on the Issuer, and will not result in or require the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the lien of the Indenture).

 

(iv) The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement, the provisions of the Indenture or
any other Transaction Document applicable to the Issuer, or the performance by
the Issuer of its duties hereunder or thereunder.

 

(b) The Collateral Manager hereby represents and warrants to the Issuer, as of
the date hereof, as follows:

 

(i) The Collateral Manager is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Maryland, has full power and
authority to own its assets and to transact the business in which it is
currently engaged, and is duly qualified to do business and is in good standing
under the laws of each jurisdiction where the performance of this Agreement and
any other Transaction Document to which it is a party would require such
qualification, except for those jurisdictions in which the failure to be so
qualified, authorized or licensed would not have a material adverse effect on
the ability of the Collateral Manager to perform its obligations under this
Agreement, the provisions of the Indenture and any other Transaction Document
applicable to the Collateral Manager, or on the validity or enforceability of
this Agreement, the provisions of the Indenture and any other Transaction
Document applicable to the Collateral Manager.

 

(ii) The Collateral Manager has full power and authority to execute and deliver
this Agreement and any other Transaction Document to which it is a party and to
perform all of its required obligations hereunder and under the provisions of
the Indenture and any other Transaction Document applicable to the Collateral
Manager, and has taken all necessary action to authorize this Agreement and any
other Transaction Document to which it is a party on the terms and conditions
hereof and thereof and the execution and delivery of this Agreement and any
other Transaction Document to which it is a party and the performance of all
obligations required hereunder and thereunder applicable to the Collateral
Manager. No consent of any other Person, including, without limitation, members
and creditors of the Collateral Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Collateral
Manager in connection with this Agreement or any other Transaction Document
applicable to it or the execution, delivery, performance, validity or
enforceability of this Agreement or any Transaction Document applicable to it or
the obligations imposed on the Collateral Manager hereunder or under the terms
of the Indenture or any other Transaction Document applicable to the Collateral
Manager other than those which have been obtained or made. No representation is
made herein with respect to the requirements of state securities laws or
regulations. This Agreement has been executed and delivered by an authorized
Officer of the Collateral Manager, and this Agreement and any other Transaction
Document to which it is a party constitutes the valid and legally binding
obligation of the Collateral Manager enforceable against the Collateral Manager
in accordance with its terms, subject, as to enforcement, (A) to the effect of
bankruptcy, insolvency, winding-up or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency, winding-up or similar event applicable to
the Collateral Manager and (B) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

 

27

 

(iii) The execution, delivery and performance of this Agreement and the terms of
the Indenture and any other Transaction Document applicable to the Collateral
Manager will not violate any provision of any existing law or regulation binding
on the Collateral Manager (except that no representation is made herein with
respect to the requirements of state securities laws or regulations), or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Manager, or the Organizational Instruments
of, or any securities issued by, the Collateral Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Collateral Manager or which would reasonably be expected to adversely affect in
a material manner its ability to perform its obligations hereunder or under the
Indenture or any other Transaction Document.

 

(iv) TICC Capital is a closed-end, non-diversified management investment company
that has elected to be regulated as a business development company under the
1940 Act with the SEC.

 

(v) There is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the actual knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement or the provisions of the Indenture and any other
Transaction Document applicable to the Collateral Manager.

 

(vi) All Referenced Information and any information in the sections entitled
“Documents Incorporated by Reference,” “Summary of Terms—Collateral Manager,”
“Summary of Terms—Transferor,” “Risk Factors—Risks Relating to the Collateral
Manager,” “Risk Factors—Relating to Certain Conflicts of Interest—Certain
Conflicts of Interest Relating to the Collateral Manager, the Investment Adviser
and their respective Affiliates,” “Risk Factors—Other Risks Relating to the
Transferor and the Issuer,” “The Collateral Manager,” and “The Transferor”
contained in the Final Offering Circular, as thereafter amended or supplemented,
as of the date of the Final Offering Circular or as the date of any such
amendment or supplement, as applicable (provided that the Collateral Manager has
consented to such amendment or supplement) (collectively, the “Collateral
Manager Information”) does not and, as of the Closing Date, will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

 

28

 

Section 17. Limited Recourse; No Petition.

 

The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against the Issuer any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
or other proceedings under U.S. federal or state or other bankruptcy or similar
laws until at least one year (or, if longer, the applicable preference period
then in effect) plus one day after payment in full of all Notes issued under the
Indenture; provided that nothing in this Section 17 shall preclude the
Collateral Manager from (A) taking any action prior to the expiration of such
applicable preference period in (x) any case or proceeding voluntarily filed or
commenced by the Issuer or (y) any insolvency proceeding filed or commenced
against the Issuer by any Person other than the Collateral Manager or (B)
commencing against the Issuer or any properties of the Issuer any legal action
that is not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding. The Collateral Manager hereby acknowledges and agrees
that the Issuer’s obligations hereunder will be solely the limited liability
company obligations of the Issuer, and that the Collateral Manager will not have
any recourse to any of the shareholders, partners, members, managers, directors,
officers, employees, or Affiliates of the Issuer with respect to any claims,
losses, damages, liabilities, indemnities or other obligations in connection
with any Transactions contemplated hereby. Notwithstanding any other provisions
hereof or of any other Transaction Document, recourse in respect of any
obligations of the Issuer to the Collateral Manager hereunder or thereunder will
be limited to the Assets as applied in accordance with the Priority of Payments
pursuant to the Indenture and, on the exhaustion of the Assets, all claims
against the Issuer arising from this Agreement or any Transaction Document or
any Transactions contemplated hereby or thereby shall be extinguished and shall
not revive. This Section 17 shall survive the termination of this Agreement for
any reason whatsoever.

 

Section 18. Notices.

 

Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered against receipt or upon actual receipt of registered or certified
mail, postage prepaid, return receipt requested, or, in the case of facsimile
notice, when received in legible form, addressed as set forth below:

 

(a) If to the Issuer:

 

TICC CLO 2012-1 LLC

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Telephone No.: (203) 983-5275
Facsimile No.: (203) 983-5290

Attention: Saul Rosenthal

29

 

 

with a copy to the Collateral Manager and a copy to:

 

Sutherland Asbill & Brennan

999 Peachtree Street, NE

Atlanta, GA 30309-3996
Telephone No.: (404) 853-8483
Facsimile No.: (404) 853-8806

Attention: Eric R. Fenichel

 

 

 

 

(b) If to the Collateral Manager:

 

TICC Capital Corp.
8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

Telephone No.: (203) 983-5275
Facsimile No.: (203) 983-5290

Attention: Saul Rosenthal



(c) If to the Trustee:

 

The Bank of New York Mellon Trust Company, National Association

601 Travis Street, 16th Floor
Houston, TX 77002

Telephone No.: 713-483-6000
Facsimile No.: 713-483-6001

Attention: Global Corp Trust – TICC CLO 2012-1 LLC



At their respective addresses maintained in the Register or otherwise maintained
by the Trustee pursuant to the Indenture.

 

Any party may change the address or telecopy number to which communications or
copies directed to such party are to be sent by giving notice to the other
parties of such change of address or telecopy number in conformity with the
provisions of this Section 18 for the giving of notice.

 

30

 

Section 19. Binding Nature of Agreement; Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.

 

Section 20. Entire Agreement; Amendment.

 

This Agreement, the Indenture and the Collateral Administration Agreement
contain the entire agreement and understanding among the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. The express terms hereof and thereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing executed by each of the parties hereto. Neither
the Issuer nor the Collateral Manager will enter into any agreement amending,
modifying or terminating this Agreement without satisfaction of the Global
Rating Agency Condition and obtaining the consent of a Majority of the
Controlling Class; provided that no such Global Rating Agency Condition or
consent will be required in connection with any amendment hereto the sole
purpose of which is to (i) correct inconsistencies, typographical or other
errors, defects or ambiguities or (ii) conform this Agreement to the Final
Offering Circular, the Collateral Administration Agreement or the Indenture (as
it may be amended from time to time). The Issuer shall provide the Holders with
notice of any amendment of this Agreement.

 

Section 21. Governing Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK INCLUDING
NEW YORK GENERAL OBLIGATIONS LAW §§ 5-1401 AND 5-1402 BUT OTHERWISE WITHOUT
REGARD TO THE PRINCIPLES THEREOF GOVERNING CONFLICTS OF LAW.

 

Section 22. Submission to Jurisdiction.

 

With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and the United States District Court for the
Southern District of New York, and any appellate court from any thereof; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes any of the
parties from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

31

 

Each of the Collateral Manager and the Issuer irrevocably consents to the
service of any and all process in any action or proceeding by the mailing or
delivery of copies of such process to it at the office to which notices are sent
to it.

 

Section 23. Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING.

 

Section 24. Conflict with the Indenture.

 

In the event that this Agreement requires any action to be taken with respect to
any matter and the Indenture requires that a different action be taken with
respect to such matter, and such actions are mutually exclusive, the provisions
of the Indenture in respect thereof shall control. In respect of any other
conflict between the terms of this Agreement and the Indenture or actions
required under the terms of the Indenture and the terms of this Agreement, the
terms of the Indenture shall control.

 

Section 25. Subordination; Assignment of Agreement.

 

The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
Article XI of the Indenture as if the Collateral Manager were a party to the
Indenture and hereby consents to the assignment of this Agreement as provided in
Section 15.1 of the Indenture.

 

Section 26. Indulgences Not Waivers.

 

Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

Section 27. Costs and Expenses.

 

Except as otherwise agreed to by the parties hereto, the costs and expenses
(including the fees and disbursements of counsel and accountants) of the
Collateral Manager and of the Issuer incurred in connection with the negotiation
and preparation of and the execution of this Agreement and any amendment hereto,
and all matters incidental thereto, shall be borne by the Issuer. The Issuer
will reimburse the Collateral Manager for expenses including fees and
out-of-pocket expenses reasonably incurred by the Collateral Manager in
connection with services provided under this Agreement with respect to (a) legal
advisers, consultants, rating agencies, accountants, brokers and other
professionals retained by the Issuer or the Collateral Manager (on behalf of the
Issuer), (b) asset pricing and asset rating services, compliance services and
software, and accounting, programming and data entry services directly related
to the management of the Assets, (c) all taxes, regulatory and governmental
charges (not based on the income of the Collateral Manager), insurance premiums
or expenses (d) any and all costs and expenses incurred in connection with the
acquisition, disposition of investments on behalf of the Issuer (whether or not
actually consummated) and management thereof, including attorneys' fees and
disbursements, (e) any fees, expenses or other amounts payable to the Rating
Agencies, (f) any extraordinary costs and expenses incurred by the Collateral
Manager in the performance of its obligations under this Agreement and the
Indenture (g) any expenses related to compliance with Rule 17g-5 of the Exchange
Act and (h) as otherwise agreed upon by the Issuer and the Collateral Manager.
The Issuer (or the Collateral Manager on its behalf) shall be obligated to pay
all reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third parties, of the Issuer’s and
Trustee’s respective right, title and interest in and to the Assets (including,
without limitation, the security interests provided for in the Indenture).

 

32

 

Section 28. Third Party Beneficiary.

 

The parties hereto agree that the Trustee on behalf of the Secured Parties shall
be a third party beneficiary of this Agreement, and shall be entitled to rely
upon and enforce such provisions of this Agreement to the same extent as if it
were a party hereto.

 

Section 29. Titles Not to Affect Interpretation.

 

The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

 

Section 30. Execution in Counterparts.

 

This Agreement may be executed in any number of counterparts by telegraphic or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

Section 31. Provisions Separable.

 

The provisions of this Agreement are independent of and separable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

 

33

 

Section 32. Gender.

 

Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.

 

34

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



TICC CLO 2012-1 LLC,
as Issuer

By: TICC Capital Corp., its designated manager

 



By:
Name:
Title:

 

 



TICC CAPITAL CORP.,
as Collateral Manager

 

 

By:
Name:
Title:

 

35

 

 



 